DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 8868008 and Tanaka hereinafter) in view of Mauder et al. (US 2014/0009189 and Mauder hereinafter) .
Regarding claim 1, Tanaka discloses a switching circuit [fig. 2] comprising: a first series switch [M3] coupled to a first output port [to reception side circuit], the first series switch including [M3, fig. 2] a first field-effect transistor (FET) , a second FET, a third FET, a fourth FET a fifth FET, and a sixth FET; a second series switch [M1] coupled to a second output port [ANT]; a source of the first FET and a drain of the second FET to a third node [node between FETs, fig. 2].
Tanaka exhibits an inverter control signal coupled to gate transmit switch FETs but do not show “the connection point” of a coupling circuitry configured to couple a gate of the fifth FET and a gate of the sixth FET to a first node, a source of the fifth FET and a drain of the sixth FET to a second node, a gate of the first FET and a drain of the fifth FET to a fourth node, a gate of the second FET and a source of the sixth FET to a fifth node, the fourth node and the fifth node to a first gate voltage, and the first node to a second gate voltage that is different than the first gate voltage.
However, Mauder discloses coupling circuitry [fig. 5] configured to couple a gate of a fifth FET [gate PT1] and a gate of the sixth FET [gate PT2] to a first node [node O through L21/L22], a source of the fifth FET [source PT1] and a drain of the sixth FET [drain PT2] to a second node [node between PT1 and PT2], a gate of a first FET [gate L11] and a drain of the fifth FET [drain PT1] to a fourth node [node between drain PT1 and gate L11], a gate of the second FET [gate L21] and a source of the sixth FET [source PT2] to a fifth node [node between gate L21 and source PT2], the fourth node and the fifth node to a first gate voltage [AC voltage], and the first node to a second gate voltage [voltage at node O] that is different than the first gate voltage. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Tanaka as taught in Mauder in order to provide the same function to turn the transmit switch on/off .
Regarding claim 2, Tanaka in view of Mauder discloses a first shunt switch [M4, fig. 2 ref. Tanaka], wherein the coupling circuitry is further configured to couple the first output port between the first series switch and the first shunt switch.
Regarding claim 3, Tanaka in view of Mauder discloses further comprising a second shunt switch [M2, fig. 2 ref. Tanaka], wherein the coupling circuitry is further configured to couple the second output port between the second series switch and the second shunt switch.
Regarding claim 5, Tanaka in view of Mauder discloses wherein the second shunt switch comprises four series-connected FETs [M2, fig. 2 ref. Tanaka].
Regarding claim 7, Tanaka in view of Mauder discloses wherein the first series switch further comprises a seventh FET and an eighth FET [M2, fig.3 ref. Tanaka].
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of Mauder et al. further in view of Popplewell et al. (US 2018/0131369)
Regarding claim 4, Tanaka in view of Mauder as indicated above discloses all aspects of the instant invention with respect to claim 3 as outlined above. Tanaka in view of Mauder further  discloses wherein the first shunt switch comprises one FET. Tanaka in view of Mauder does not explicitly disclose wherein the first shunt switch comprises four series-connected FETs.
However, Popplewell discloses [fig. 17] wherein a first shunt switch [1700d] comprises four series-connected FETs. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Tanaka in view of Mauder by incorporating four series-connected FETs in order to strengthen the resistance of the stack to ESD by reducing the voltage experienced by first device in the stack, which may generally represent the device of the transistor stack most susceptible to failure [para. 95]. 
Regarding claim 6, Tanaka in view of Mauder as indicated above discloses all aspects of the instant invention with respect to claim 1 as outlined above. Tanaka in view of Mauder further  discloses wherein the first shunt switch comprises three series-connected FETs. Tanaka in view of Mauder does not explicitly discloses wherein the second series switch comprises four series-connected FETs
However, Popplewell discloses [fig. 17] wherein a first shunt switch [1700a] comprises four series-connected FETs. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Tanaka in view of Mauder by incorporating four series-connected FETs in order to improve performance in a switch.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of Mauder et al.
Regarding claims 8-9, Tanaka in view of Mauder discloses all the features with respect to claim 1 as outlined above. Tanaka in view of Mauder does not explicitly disclose wherein the first gate voltage is configured to be approximately 0 V while the second gate voltage is positive and wherein the second gate voltage is configured to be approximately 0 V while the first gate voltage is positive. One of ordinary skill in the art would have been motivated to have used the claimed voltage range since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization /experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Claims 10-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 8868008 and Tanaka hereinafter) in view of Kihara et al. (US 2008/0116751 and Kihara hereinafter).
Regarding claim 10, Tanaka discloses a wireless device [fig. 2] comprising: a first series switch [M3] coupled to a first output port [to reception side circuit], the first series switch including [M3, fig. 2] a first field-effect transistor (FET), a second FET, a third FET, a fourth FET, a fifth FET, and a sixth FET; a second series switch [M1] coupled to a second output port [ANT]; the first FET connected to the second FET; the first FET and the second FET connected  to a first gate voltage [e.g. 0-3V].
Tanaka exhibits an inverter control signal coupled to gate transmit switch FETs but do not show “the connection point” of a coupling circuitry configured to couple the fifth FET to the first FET, the fifth FET to the sixth FET and the fifth FET and the sixth FET to a second gate voltage that is different than the first gate voltage.
	However, Kihara discloses [fig. 2] a coupling circuitry configured to couple a fifth FET [Q103] to a first FET [Q101], the fifth FET to a sixth FET [Q104], the first FET to a second FET [Q102], and the fifth FET and the sixth FET to a second gate voltage [103] that is different than the first gate voltage. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Tanaka as taught in Kihara in order to provide the same function to turn the transmit switch on/off .
Regarding claim 11, Tanaka in view of Kihara further comprising a first shunt switch [M4, fig. 2 ref. Tanaka] wherein the coupling circuitry is further configured to couple the first output port between the first series switch and the first shunt switch.
Regarding claim 12, Tanaka in view of Kihara further comprising a second shunt switch [M2, fig. 2 ref. Tanaka], wherein the coupling circuitry is further configured to couple the second output port between the second series switch and the second shunt switch.
Regarding claim 14, Tanaka in view of Kihara wherein the second shunt switch comprises four series-connected FETs [M2, fig. 2 ref. Tanaka].
Regarding claim 16, Tanaka discloses a semiconductor die comprising:  [fig. 2] comprising: a first series switch [M3] coupled to a first output port [to reception side circuit], the first series switch including [M3, fig. 2] a first field-effect transistor (FET), a second FET, a third FET, a fourth FET, a fifth FET, and a sixth FET; a second series switch [M1] coupled to a second output port [ANT]; the first FET connected to the second FET; the first FET and the second FET connected  to a first gate voltage [e.g. 0-3V].
Tanaka exhibits an inverter control signal coupled to gate transmit switch FETs but do not show “the connection point” of a coupling circuitry configured to couple the fifth FET to the first FET, the fifth FET to the sixth FET and the fifth FET and the sixth FET to a second gate voltage that is different than the first gate voltage.
	However, Kihara discloses [fig. 2] a coupling circuitry configured to couple a fifth FET [Q103] to a first FET [Q101], the fifth FET to a sixth FET [Q104], the first FET to a second FET [Q102], and the fifth FET and the sixth FET to a second gate voltage [103] that is different than the first gate voltage. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Tanaka as taught in Kihara in order to provide the same function to turn the transmit switch on/off .
Regarding claim 17, Tanaka in view of Kihara further comprising a first shunt switch [M4, fig. 2 ref. Tanaka], wherein the coupling circuitry is further configured to couple the first output port between the first series switch and the first shunt switch.
Regarding claim 18, Tanaka in view of Kihara further comprising a second shunt switch [M2, fig. 2 ref. Tanaka], wherein the coupling circuitry is further configured to couple the second output port between the second series switch and the second shunt switch.
Regarding claim 20, Tanaka in view of Kihara wherein the second shunt switch comprises four series-connected FETs [M2, fig. 2 ref. Tanaka].
Claims 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of Kihara et al. further in view of Popplewell et al. (US 2018/0131369)
Regarding claims 13 and 19, Tanaka in view of Kihara as indicated above discloses all aspects of the instant invention with respect to claims 12 and 18 as outlined above. Tanaka in view of Kihara further  discloses wherein the first shunt switch comprises one FET. Tanaka in view of Kihara does not explicitly disclose wherein the first shunt switch comprises four series-connected FETs.
However, Popplewell discloses [fig. 17] wherein a first shunt switch [1700d] comprises four series-connected FETs. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Tanaka in view of Mauder by incorporating four series-connected FETs in order to strengthen the resistance of the stack to ESD by reducing the voltage experienced by first device in the stack, which may generally represent the device of the transistor stack most susceptible to failure [para. 95]. 
Regarding claim 15, Tanaka in view of Kihara as indicated above discloses all aspects of the instant invention with respect to claim 1 as outlined above. Tanaka in view of Kihara further  discloses wherein the first shunt switch comprises three series-connected FETs. Tanaka in view of Kihara does not explicitly discloses wherein the second series switch comprises four series-connected FETs
However, Popplewell discloses [fig. 17] wherein a first shunt switch [1700a] comprises four series-connected FETs. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Tanaka in view of Kihara by incorporating four series-connected FETs in order to improve performance in a transmit switch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842